IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
FREDERICK R. CLARKE,

              Petitioner,

v.                                                     Case No. 5D16-293

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed March 4, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Frederick R. Clarke, Blountstown, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the September 2, 2015,

order denying the petitioner’s motion for postconviction relief in Case No. 2010-CF-679,

in the Circuit Court in and for St. Johns County, Florida.       See Fla. R. App. P.

9.141(c)(6)(D).


       PETITION GRANTED.


LAWSON, C.J., ORFINGER and TORPY, JJ., concur.